Nebraska Advance Sheets
184	289 NEBRASKA REPORTS



No. S-13-671, we affirm the judgment of the county court
s
­ etting aside the 1998 health care power of attorney, entering
a permanent guardianship and conservatorship for Evelyn, and
appointing Robert to serve as guardian and conservator.
                                                   Affirmed.



                     State of Nebraska, appellee, v.
                    William W. Matthews, appellant.
                                    ___ N.W.2d ___

                       Filed October 3, 2014.    No. S-12-1052.

 1.	 Rules of Evidence. In proceedings where the Nebraska Evidence Rules apply, the
     admissibility of evidence is controlled by the Nebraska Evidence Rules; judicial
     discretion is involved only when the rules make discretion a factor in determin-
     ing admissibility.
 2.	 Rules of Evidence: Appeal and Error. Where the Nebraska Evidence Rules
     commit the evidentiary question at issue to the discretion of the trial court, an
     appellate court reviews the admissibility of evidence for an abuse of discretion.
 3.	 Evidence. All relevant evidence normally is admissible. Evidence which is not
     relevant is not admissible.
 4.	 Evidence: Words and Phrases. Relevant evidence means evidence having any
     tendency to make the existence of any fact that is of consequence to the deter-
     mination of the action more probable or less probable than it would be without
     the evidence.
 5.	 Self-Defense. A determination of whether the victim was the first aggressor is an
     essential element of a self-defense claim.
 6.	 Self-Defense: Evidence: Proof. Evidence of a victim’s violent character is pro-
     bative of the victim’s violent propensities and is relevant to the proof of a self-
     defense claim.
 7.	 Criminal Law: Trial: Evidence: Appeal and Error. An error in admitting or
     excluding evidence in a criminal trial, whether of constitutional magnitude or
     otherwise, is prejudicial unless it can be said that the error was harmless beyond
     a reasonable doubt.
 8.	 Verdicts: Juries: Appeal and Error. Harmless error review looks to the basis
     on which the jury actually rested its verdict; the inquiry is not whether in a trial
     that occurred without the error, a guilty verdict would surely have been rendered,
     but whether the actual guilty verdict rendered in the questioned trial was surely
     unattributable to the error.
 9.	 Self-Defense: Evidence. When character evidence is being offered to establish
     whether the defendant’s fear was reasonable in a self-defense claim, it is being
     used subjectively to determine the defendant’s state of mind and his beliefs
                        Nebraska Advance Sheets
	                             STATE v. MATTHEWS	185
	                              Cite as 289 Neb. 184

     regarding the danger he was in. When character evidence is used for such a pur-
     pose, the defendant necessarily must have known of the incidents or reputation
     which makes up the character evidence at the time of the assault.
10.	 Convictions: Evidence: Appeal and Error. Where the evidence is cumulative
     and there is other competent evidence to support the conviction, the improper
     admission or exclusion of evidence is harmless beyond a reasonable doubt.

   Petition for further review from the Court of Appeals, Inbody,
Chief Judge, and Irwin and Riedmann, Judges, on appeal
thereto from the District Court for Hall County, William T.
Wright, Judge. Judgment of Court of Appeals reversed, and
cause remanded with direction.

 Gerard A. Piccolo, Hall County Public Defender, and
Matthew A. Works for appellant.

  Jon Bruning, Attorney General, and Melissa R. Vincent for
appellee.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

      Cassel, J.
                        INTRODUCTION
   William W. Matthews was convicted of six felonies arising
from a shooting involving multiple victims in Grand Island,
Nebraska. On appeal, the Nebraska Court of Appeals reversed
his convictions for attempted first degree murder and use of
a deadly weapon to commit a felony with respect to Kevin
Guzman and remanded the cause for a new trial.1 We granted
the State’s petition for further review.
   The Court of Appeals determined that Matthews’ self-
defense claim was prejudiced by the exclusion of evidence
of Guzman’s aggressive and violent character. We disagree
that the exclusion of the character evidence caused Matthews
prejudice. There was ample evidence before the jury to estab-
lish that Guzman was the first aggressor. Thus, the character
evidence was cumulative, and its exclusion was harmless error.

 1	
      See State v. Matthews, 21 Neb. Ct. App. 869, 844 N.W.2d 824 (2014).
    Nebraska Advance Sheets
186	289 NEBRASKA REPORTS



We reverse the decision of the Court of Appeals and remand
the cause with direction that the relevant convictions and sen-
tences be reinstated.

                         BACKGROUND
   On April 21, 2011, a witness was driving on Eddy Street
when he observed a large crowd of people near 11th and 12th
Streets walking toward the center of Eddy Street from the west.
The people in the crowd appeared to be arguing. The witness
observed a man and woman standing on the east side of Eddy
Street, near a garage and an alley. The man was waving a gun,
which appeared to be pointed toward the woman. The witness
went around the block to obtain a second look, and upon his
return, he observed that the crowd had proceeded to the center
of the street. A man from the crowd pulled out a gun, waved it,
and fired shots at the man and woman. The witness described
that at the time the shots were fired, the man near the garage
had his gun out, but it was at his side and not pointed in any
specific direction. The witness identified Matthews as the
shooter at trial.
   Another witness observed the altercation while sitting in a
parked vehicle. The witness heard a man and woman argu-
ing and yelling across the street. The witness heard the man
say, “‘Bring it on . . . I’m packing.’” She saw the man lift up
his shirt and “flash” a gun. The man took the gun from his
waistband and pointed it in the direction of the other side of
the street. Two other individuals came running into the middle
of the street, and one of the individuals started shooting. The
shooter initially fired into the air, but subsequently lowered the
gun to chest level and fired toward the man and woman. The
witness first testified that she could not remember what the
man and woman were doing when the shots were fired. She
later testified that they were standing near some bushes facing
the shooter. But during cross-examination, the witness admit-
ted that she was unsure whether the man and woman had pro-
ceeded down the alley when the shots were fired. The witness
identified Matthews as the shooter at trial.
   Guzman, the man with the woman on the east side of Eddy
Street, was called as a witness for the State at trial. However,
                  Nebraska Advance Sheets
	                      STATE v. MATTHEWS	187
	                       Cite as 289 Neb. 184

when asked about the altercation with Matthews, Guzman
stated, “You know something, I plead the 5th.” After a break to
allow Guzman to speak with his attorney, Guzman returned to
the stand and testified that he had no recollection of the events
of April 21, 2011. On cross-examination, Guzman admitted
that one of the reasons for his lack of memory was that he was
usually under the influence of drugs and alcohol in April 2011.
Matthews’ counsel asked Guzman whether he was aggres-
sive and violent while using drugs and alcohol in the follow-
ing exchange:
         [Matthews’ counsel:] [Y]ou were constantly under the
      influence of alcohol and drugs in April of 2011. Am
      I correct?
         [Guzman:] Yes.
         [Matthews’ counsel:] In your opinion, did that state of
      affairs in April of 2011 make you aggressive?
         [The State]: Objection, Your Honor. Improper charac-
      ter evidence, improper opinion, it’s irrelevant, improper
      under 404, and unfairly prejudicial over 403.
         THE COURT: Objection is sustained.
         [Matthews’ counsel:] Guzman, again, in April of 2011,
      did those circumstances, being under the influence of
      drugs and alcohol, make you, in your opinion, violent?
         [The State]: Objection, Your Honor.
         THE COURT: Sustained.
In his offer of proof, Matthews’ counsel explained that he
sought to introduce testimony by Guzman that, in Guzman’s
opinion, being under the influence of drugs and alcohol in
April 2011 made him aggressive and violent.
   Due to Guzman’s lack of memory, his deposition testimony
was received at trial and read to the jury. On April 21, 2011,
Guzman and his then girlfriend, Mariel Betancourt, walked to
a gas station from the home of a cousin of Betancourt. Upon
their return, Guzman saw a group of people on Eddy Street
who had been “starting . . . all these problems” with him.
Guzman had previously seen one of the group’s members at
a gas station, and the two had exchanged insults. Guzman
explained that since that encounter, the group had been trying
to “get” him.
    Nebraska Advance Sheets
188	289 NEBRASKA REPORTS



   When Guzman saw the group across the street, he wanted
to “just get it done” by fighting them. The group was yelling
at him, so he approached the group and started “talking shit to
them,” with the intent of inviting the group to fight. Guzman
had a gun with him because he had heard of various threats the
group had made and wanted to be prepared. But he did not see
a gun among the members of the group.
   Guzman and the group began exchanging threats. Three
members of the group crossed the street and approached
Guzman. According to Guzman, the three consisted of “Julio,”
“MJ,” and “Will,” i.e., Matthews. Guzman showed his gun,
and on cross-examination, he confirmed that he was the first
to display a firearm. The three opposite Guzman produced a
gun as well. The three pointed the gun in Guzman’s face and
tossed it back and forth among themselves. Guzman pulled out
his gun and pointed it back at the three. Matthews attempted
to knock the gun from Guzman’s hand, but was unsuccess-
ful. Matthews then took the group’s gun and pointed it in
Guzman’s face, and Guzman pointed his gun at Matthews
in return.
   The standoff ceased when Guzman was advised that the
police were on their way and lowered his gun. He turned his
back and began to walk away with Betancourt and Betancourt’s
cousin Maira Sanchez. Sanchez had seen the altercation
between Guzman and the group taking place and had come
over to Guzman and Betancourt. Guzman heard a woman
scream, “‘Shoot it,’” and MJ say, “‘Shoot it, so they can see we
don’t play around.’” After MJ’s statement, Guzman heard shots
being fired. He turned around and saw leaves falling from
nearby bushes. Guzman confirmed that Matthews was the last
person he saw holding the group’s gun. After the shots were
fired, Guzman, Betancourt, and Sanchez went into the home
of a relative of Betancourt, and they were called out upon the
arrival of police.
   Miguel Lemburg, Jr., or “MJ,” testified at trial and largely
confirmed Guzman’s deposition testimony. He testified that
a fight was supposed to occur on April 21, 2011, between
“Kevin,” i.e., Guzman, and Lemburg’s friend Jaime Valles.
Guzman arrived on the opposite side of the street from
                  Nebraska Advance Sheets
	                      STATE v. MATTHEWS	189
	                       Cite as 289 Neb. 184

Lemburg’s group and started “[t]alking smack.” Guzman
“flashed” a gun by lifting his shirt. Lemburg, Matthews, and
Valles crossed the street, and Guzman pulled out his gun and
pointed it at them. Another gun was produced, but Lemburg
denied knowledge of its origin. Out of the corner of his eye,
Lemburg saw the gun being fired, but he did not see who had
the gun, because he ran away. However, he recalled giving
testimony at his deposition that Matthews had the gun and that
he saw Matthews fire it.
   Finally, an investigator with the Grand Island Police
Department testified as to statements made by Matthews while
in custody. Matthews initially denied any involvement in the
altercation, but eventually admitted that he was present at the
scene. Matthews stated that a fight was supposed to occur
between Valles and Guzman. Guzman came down the alley,
and some words were exchanged. Guzman produced a gun
from his waistband and waved it. Matthews and Lemburg
crossed the street and confronted Guzman. Matthews initially
told the investigator that words were exchanged and that every-
one left the scene without further incident. But he later stated
that Valles produced a gun and started firing it.
   Matthews was charged with six felonies arising from the
shooting. He was charged with attempted first degree murder
and use of a deadly weapon to commit a felony with respect to
Guzman, terroristic threats and use of a deadly weapon to com-
mit a felony with respect to Betancourt, and terroristic threats
and use of a deadly weapon to commit a felony with respect to
Sanchez. At the conclusion of trial, the jury returned a verdict
finding Matthews guilty of all six charges. He was sentenced
to 3 to 5 years’ imprisonment on the attempted murder convic-
tion, 5 to 5 years’ imprisonment on each of the use of a deadly
weapon convictions, and 20 to 60 months’ imprisonment on
each of the terroristic threats convictions.
   Matthews appealed his convictions to the Court of Appeals.
Among his assignments of error, he alleged that the district
court erred in excluding Guzman’s testimony as to his aggres-
sive and violent character while using drugs and alcohol. The
Court of Appeals agreed that the testimony was improperly
excluded and found that its exclusion resulted in prejudice
    Nebraska Advance Sheets
190	289 NEBRASKA REPORTS



to Matthews’ claim of self-defense. It therefore reversed
his convictions as to Guzman and remanded the cause for a
new trial.
   The Court of Appeals further found plain error as to credit
for time served and the district court’s jury instructions regard-
ing the terroristic threats charges. And it concluded that the
instructional error required reversal of the use of a deadly
weapon convictions as to Betancourt and Sanchez and remand
of the cause for a new trial. But these findings are not at
issue before this court. The State timely petitioned for further
review solely upon the reversal of Matthews’ convictions as to
Guzman, and we granted its petition.

                 ASSIGNMENT OF ERROR
   The State assigns, reworded, that the Court of Appeals
erred in reversing Matthews’ convictions for attempted first
degree murder and use of a deadly weapon to commit a
felony with respect to Guzman upon the basis that Matthews
was prejudiced by the exclusion of the evidence of Guzman’s
character.

                   STANDARD OF REVIEW
   [1,2] In proceedings where the Nebraska Evidence Rules
apply, the admissibility of evidence is controlled by the
Nebraska Evidence Rules; judicial discretion is involved only
when the rules make discretion a factor in determining admis-
sibility.2 Where the Nebraska Evidence Rules commit the evi-
dentiary question at issue to the discretion of the trial court,
an appellate court reviews the admissibility of evidence for an
abuse of discretion.3

                          ANALYSIS
   The State raises two arguments in support of its assertion
that the Court of Appeals erred in reversing Matthews’ convic-
tions for attempted first degree murder and use of a deadly
weapon to commit a felony with respect to Guzman. First, it

 2	
      State v. Valverde, 286 Neb. 280, 835 N.W.2d 732 (2013).
 3	
      Id.
                         Nebraska Advance Sheets
	                             STATE v. MATTHEWS	191
	                              Cite as 289 Neb. 184

contends that Matthews failed to establish the relevancy of
Guzman’s testimony as to his aggressive and violent character
while using drugs and alcohol. Second, it asserts that the exclu-
sion of the testimony was harmless error.
   [3,4] We first address the State’s argument regarding the
relevancy of the excluded testimony. Our rules of evidence
make clear that all relevant evidence normally is admissible.
Evidence which is not relevant is not admissible.4 Relevant
evidence means evidence having any tendency to make the
existence of any fact that is of consequence to the determina-
tion of the action more probable or less probable than it would
be without the evidence.5
   [5,6] It is clear that evidence of a victim’s aggressive and
violent character is relevant to a defendant’s claim of self-
defense. We have previously observed that a determination of
whether the victim was the first aggressor is an essential ele-
ment of a self-defense claim.6 And evidence of a victim’s vio-
lent character is probative of the victim’s violent propensities
and is relevant to the proof of a self-defense claim.7
   But the State asserts that Matthews failed to establish the
relevancy of the excluded testimony, because he did not ask
Guzman whether he was under the influence of drugs and
alcohol at the time of the April 21, 2011, altercation. We find
no merit to this assertion. Matthews’ counsel asked Guzman,
“[Y]ou were constantly under the influence of alcohol and
drugs in April of 2011. Am I correct?” Guzman responded,
“Yes.” From this exchange, the jury could reasonably infer
Guzman to have admitted to being under the influence of drugs
and alcohol on April 21.
   The State further contends that Guzman was not qualified
to give an opinion as to his character while using drugs and
alcohol, because he testified that he could not remember his
actions while using drugs and alcohol. But we do not construe

 4	
      See Neb. Evid. R. 402, Neb. Rev. Stat. § 27-402 (Reissue 2008).
 5	
      See Neb. Evid. R. 401, Neb. Rev. Stat. § 27-401 (Reissue 2008).
 6	
      See, e.g., State v. Kinser, 259 Neb. 251, 609 N.W.2d 322 (2000).
 7	
      See State v. Lewchuk, 4 Neb. Ct. App. 165, 539 N.W.2d 847 (1995).
    Nebraska Advance Sheets
192	289 NEBRASKA REPORTS



Guzman’s testimony as indicating that he had no recollection
of his character while using drugs and alcohol. Guzman testi-
fied only that he would not know what he did the previous
night while using drugs and alcohol. He did not testify that he
was unaware of the effect of drugs and alcohol on his charac-
ter or disposition.
   [7,8] Although we reject the State’s assertions as to the
relevancy of the proffered character evidence, we agree that
its exclusion was harmless error. An error in admitting or
excluding evidence in a criminal trial, whether of constitu-
tional magnitude or otherwise, is prejudicial unless it can be
said that the error was harmless beyond a reasonable doubt.8
Harmless error review looks to the basis on which the jury
actually rested its verdict; the inquiry is not whether in a trial
that occurred without the error, a guilty verdict would surely
have been rendered, but whether the actual guilty verdict
rendered in the questioned trial was surely unattributable to
the error.9
   [9] Guzman’s testimony as to his aggressive and violent
character while using drugs and alcohol was relevant to the
issue of whether Guzman was the first aggressor.10 Although
Matthews’ counsel asserted at oral argument that the testi-
mony was also relevant to the reasonableness of Matthews’
belief that deadly force was necessary, this assertion has
no support within the record. No evidence was presented at
trial establishing that Matthews had knowledge of Guzman’s
aggressive and violent character at the time of the shooting.
When character evidence is being offered to establish whether
the defendant’s fear was reasonable in a self-defense claim, it
is being used subjectively to determine the defendant’s state of
mind and his beliefs regarding the danger he was in.11 When
character evidence is used for such a purpose, the defendant
necessarily must have known of the incidents or reputation

 8	
      State v. Faust, 265 Neb. 845, 660 N.W.2d 844 (2003), disapproved on
      other grounds, State v. McCulloch, 274 Neb. 636, 742 N.W.2d 727 (2007).
 9	
      Id.
10	
      See State v. Sims, 213 Neb. 708, 331 N.W.2d 255 (1983).
11	
      See Lewchuk, supra note 7.
                        Nebraska Advance Sheets
	                                STATE v. MATTHEWS	193
	                                 Cite as 289 Neb. 184

which makes up the character evidence at the time of the
assault.12 Thus, the excluded testimony bore solely upon the
issue of whether Guzman was the first aggressor.
   And there was ample evidence before the jury to establish,
if it chose to find so, that Guzman was the first aggressor.
Guzman testified in his deposition that he approached mem-
bers of the group in order to fight them and “get it done.” He
confirmed that he was inviting the group to fight physically.
Lemburg testified that Guzman arrived and started “[t]alking
smack.” A witness heard Guzman say, “‘Bring it on . . . I’m
packing,’” and saw him display a gun, pull it out, and point it
in the direction of the other side of the street. Further, the tes-
timony of both Guzman and Lemburg and the statements made
by Matthews to the investigator established that Guzman was
the first to display a firearm.
   [10] Based upon the above evidence, we conclude that
Guzman’s testimony as to his aggressive and violent character
while using drugs and alcohol was cumulative to other evi-
dence which tended to establish that he was the first aggressor.
As such, the exclusion of the testimony was harmless error.13
Where the evidence is cumulative and there is other competent
evidence to support the conviction, the improper admission
or exclusion of evidence is harmless beyond a reasonable
doubt.14 We therefore reverse the Court of Appeals’ decision
and remand the cause with direction that Matthews’ convic-
tions and sentences for attempted first degree murder and use
of a deadly weapon to commit a felony with respect to Guzman
be reinstated.

                       CONCLUSION
   Although Guzman’s testimony as to his aggressive and
violent character while using drugs and alcohol was relevant
to Matthews’ self-defense claim and properly admissible, its
exclusion did not cause Matthews prejudice. Guzman’s tes-
timony was cumulative to other evidence which tended to

12	
      See id.
13	
      See Sims, supra note 10.
14	
      Kinser, supra note 6.
    Nebraska Advance Sheets
194	289 NEBRASKA REPORTS



establish that he was the first aggressor. Consequently, its
exclusion was harmless error. We reverse the decision of the
Court of Appeals and remand the cause with direction that the
relevant convictions and sentences be reinstated.
                     R eversed and remanded with direction.



          Larry L. Rice, appellant and cross-appellee, v.
           Joe K. Bixler and Bonnie L. Bixler Szidon,
               appellees and cross-appellants, and
             Donald M. McDowell et al., appellees.
                                    ___ N.W.2d ___

                       Filed October 3, 2014.     No. S-13-699.

 1.	 Equity: Appeal and Error. On appeal from an equity action, an appellate court
     tries factual questions de novo on the record and, as to questions of both fact and
     law, is obligated to reach a conclusion independent of the conclusion reached by
     the trial court.
 2.	 Summary Judgment: Appeal and Error. In reviewing a summary judgment, an
     appellate court views the evidence in the light most favorable to the party against
     whom the judgment was granted, and gives that party the benefit of all reasonable
     inferences deducible from the evidence.
 3.	 Statutes. Statutory interpretation presents a question of law.
 4.	 Mines and Minerals: Title. In general, dormant mineral statutes were enacted to
     address title problems that developed after mineral estates were fractured.
 5.	 Statutes: Intent: Appeal and Error. In interpreting the requirements of a statute,
     an appellate court looks to the intent and purpose of the statute.
 6.	 Statutes. Statutory language is to be given its plain and ordinary meaning.
 7.	 Statutes: Legislature: Intent: Appeal and Error. An appellate court’s duty in
     discerning the meaning of a statute is to determine and give effect to the purpose
     and intent of the Legislature as ascertained from the entire language of the statute
     considered in its plain, ordinary, and popular sense.
 8.	 Statutes: Words and Phrases. As a general rule, the word “shall” in a statute is
     considered mandatory and is inconsistent with the idea of discretion.
 9.	 Statutes: Appeal and Error. An appellate court must not read anything plain,
     direct, and unambiguous out of a statute.

  Appeal from the District Court for Sioux County: Travis P.
O’Gorman, Judge. Affirmed in part, and in part reversed and
remanded with directions.